

Exhibit 10(a)85
AMENDMENT TO
RETENTION AGREEMENT




THIS INSTRUMENT, effective December 30, 2010, by and between Entergy
Corporation, a Delaware corporation (“Company”) and J. Wayne Leonard
(“Executive”), hereby constitutes an amendment to the Retention Agreement
entered into by and between the Company and Executive on November 21, 2000 and
effective on October 27, 2000 (“Agreement”).  Except as otherwise provided
herein, the Agreement and any prior amendments thereto shall remain in full
force and effect in accordance with their original terms and conditions.


WHEREAS, the Personnel Committee of the Board of Directors of Company adopted
resolutions at its meeting held on December 2, 2010, authorizing amendments to
the Company’s equity plan (including all current and future programs there
under), the Company’s change-in-control plan, and all current (with the consent
of the contracting party) and future employee agreements  in order to address
certain market practices, external governance concerns, emerging trends and
Company cost controls by eliminating excise tax gross-ups, increasing the change
in ownership threshold now required to trigger one of the events constituting a
change in control event and making certain other changes to such plans and
agreements where applicable; and


WHEREAS, the Personnel Committee recommended to the Board of Directors of
Company, that it authorize amendments to Executive’s Agreement to implement such
changes, to the extent applicable, and Executive, on his own accord, has
volunteered to amend the Agreement; and


WHEREAS, Company and Executive now desire to amend the Agreement and the Board
of Directors of Company, upon recommendation of the Personnel Committee, has
authorized the undersigned Company Officer to execute this Amendment to the
Agreement.


NOW THEREFORE, in consideration of the promises and mutual covenants herein
contained, Company and Executive hereby agree to amend the Agreement, effective
December 30, 2010, as follows:




1.  
Subsection 2.1 of the Agreement is hereby amended by deleting the reference to
Section 4 therein, which is no longer applicable on and after December 30, 2010.





2.  
Section 4 of the Agreement, which includes Subsections 4.1, 4.2 and 4.3, is
hereby amended and restated in its entirety to read as follows:



 
4.
No Gross-Up Payment.  Effective on and after December 30, 2010, no gross-up
payment shall be paid to Executive under this Agreement, regardless of whether
any of the payments or benefits received or to be received by Executive (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement with any System Company) will be subject to the Excise Tax.



3.  
Section 5 of the Agreement is hereby amended and restated in its entirety to
read as follows:



 
5.
Rabbi Trust; Timing of Payments.  Within thirty (30) days following the date of
a Change in Control, Company shall deposit in the Trust for Deferred Payments of
Entergy Corporation and Subsidiaries (“Trust”) an amount as determined by the
Auditor to be necessary to pay all amounts that would be due under this
Agreement if Executive experienced a Qualifying Termination event on the date of
such Change in Control, but only to the extent consistent with the requirements
of Code Section 409A.    Company shall deposit such additional amounts as
determined by the Auditor from time to time to be necessary to pay amounts due
under the Agreement.  Except as otherwise provided under the terms of this
Agreement with respect to Executive’s Supplemental Retirement Benefit, the
payments provided in Section 3 here­of shall be made no later than the fifth
business day follow­ing the Date of Termination; provid­ed, howev­er, that if
the amounts of such payments cannot be finally de­ter­mined on or before such
day, Company shall pay to Executive on such day an esti­mate, as determined in
good faith by Executive, of the mini­mum amount of such pay­ments to which
Executive is clearly enti­tled and shall pay the remainder of such payments
(to­gether with interest on the unpaid remainder (or on all such payments to the
extent Company fails to make such payments when due) at 120% of the rate
pro­vid­ed in sec­tion 1274(b)(2)(B) of the Code) as soon as the amount thereof
can be deter­mined, but in no event later than the thirti­eth day after the Date
of Termina­tion.  In the event that the amount of the esti­mated payments
exceeds the amount subsequently deter­mined to have been due, such excess shall
constitute a loan by Company to Executive, payable on the fifth business day
after demand by Company (together with interest at 120% of the rate provided in
sec­tion 1274(b)(2)(B) of the Code).  At the time that payments are made under
this Agreement, Company shall provide Executive with a written state­ment
setting forth the manner in which such payments were calculated and the basis
for such calcula­tions including, without limita­tion, any opinions or other
advice Company has re­ceived from Company’s tax coun­sel, the Auditor or other
advisors or consultants (and any such opinions or advice which are in writing
shall be attached to the state­ment).





 
  4.
Section 9 of the Agreement is hereby amended by deleting the reference to
Section 4 therein.





5.  
Section 16 of the Agreement is hereby amended by deleting therefrom the
definitions set forth in Subsection 16.4 (Base Amount), Subsection 16.21
(Gross-Up Payment), Subsection 16.33 (Tax Counsel) and Subsection 16.35 (Total
Payments), which definitions related to the computation of the Gross-Up Payment,
which is no longer payable to Executive on and after December 30, 2010 in
accordance with Section 4 of this Agreement, as amended herein.  The Subsection
numbers of all other Subsections of Section 16 shall remain unchanged.





6.  
Subsection 16.3 of the Agreement is hereby amended in its entirety by redefining
the term “Auditor” as follows:



16.3  
Auditor shall mean the accounting firm that was, immediately prior to the
Closing, Company's independent auditor.





7.  
Subsection 16.24 of the Agreement is hereby amended in its entirety by
redefining the term “Merger Agreement” as follows:



 
16.24  Merger Agreement shall mean the Ring-Ranger Merger Agreement or any other
agreement, the consummation of the transactions contemplated by which would
constitute a “Change in Control” under the Company’s Executive Continuity Plan,
as in effect on December 30, 2010.





 
8.
The last paragraph of the Addendum, which became part of the Agreement by an
Amendment executed on December 18, 2008 and made effective January 1, 2009, is
hereby deleted in its entirety, as such last paragraph related to the tax
treatment of gross-up payments, which are no longer payable to Executive on and
after December 30, 2010 in accordance with Section 4 of this Agreement, as
amended herein.





IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date above written.


ENTERGY
CORPORATION                                                                           EXECUTIVE
Through its Duly Authorized Officer


 By: /s/ Terry R.
Seamons                                                                By: /s/
J. Wayne Leonard
Terry R.
Seamons                                                                            J.
Wayne Leonard
Senior Vice-President,
Human                                                        Chairman and
Resources and
Administration                                                       Chief
Executive Officer,
             Entergy Corporation


Date Executed: December 13,
2010                                               Date Executed: December 16,
2010
